Per Curiam.  tl0nThe complaint undertook to join with suits against the appellees causes of action against other defendants which had no possible legal connection with them. There was no error therefore in requiring the plaintiff to elect which of her causes she would prosecute. It was her duty to the court to file a plain and definite statement of what cause or causes she elected to prosecute. She did not do that, but filed a contradictory and ambiguous statement of what she elected to do; and when the court required her to make her election definite and certain, she refused to do so. It could not have been error therefore to dismiss the complaint as to the Allens.  2. Dismissal of action. But, after doing that, causes of action would have remained which had no legal connection. Though the court had authority to proceed to try them in the absence of objection by some defendant, it had a discretion also, in the interest of orderly proceeding and to prevent the confusion of issues, to compel the plaintiff to elect to prosecute only such causes as might properly be joined, and, if the plaintiff refused to make such election, to dismiss the complaint. It was not an abuse of discretion to do so in this case. The order of dismissal was without prejudice to any cause of action attempted to be stated in the complaint, and leaves the plaintiff free to prosecute any of them she desires by a new action. It must therefore be affirmed.